Citation Nr: 0424324	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  04-13 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which evaluated the bilateral tinnitus disability 
as 10 percent disabling.



FINDING OF FACT

The veteran's service-connected bilateral tinnitus was 
assigned the maximum rating of 10 percent.



CONCLUSION OF LAW

The veteran is not entitled to an evaluation in excess of 10 
percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.321, 4.87, Diagnostic Code 6260 (2003); 
VAOPGCPREC's 2-2003 and 2-2004.



REASONS AND BASES FOR FINDING AND CONCLUSION

An examination of the Veterans Claims Assistance Act of 2000 
(VCAA) is not necessary in this case because the only 
question on appeal is whether the veteran is entitled to 
separate ratings for bilateral service-connected tinnitus.  
There is no evidence that could substantiate the claim as it 
is a purely legal matter, and therefore, the VCAA does not 
apply.  VAOPGCPREC 2-2004.   

I.  Facts

The veteran filed a claim of service connection for tinnitus 
in February 2001.  The veteran underwent a January 2002 VA 
hearing examination where he recounted military experiences 
of weapons training without ear protection.  The veteran 
stated that a few months after discharge he noticed a 
bilateral, high pitched, constant ringing.  Over time the 
ringing gradually worsened until it sounded like an 
electrical current constantly going from ear to ear.  A 
physical examination revealed, among other things, the 
following:  The external auricles were normal bilaterally, 
without any deformity or tissue loss; the external canals and 
tympanic membranes were clear; and there was no evidence of 
any ear diseases or infections in the middle or inner ear.  
The veteran was diagnosed as having severe and constant 
tinnitus.  The examiner opined, based on the veteran's 
history of significant noise exposure during boot camp, that 
the veteran's chronic tinnitus was due to extensive noise 
exposure he sustained during military training.  

In connection with the veteran's hearing loss claim, he 
underwent another audiological examination in June 2003, 
which again stated the bilateral tinnitus was at least as 
likely as not due to noise exposure experienced in the 
service. 

In the October 2003 rating decision, the tinnitus was 
evaluated as 10 percent disabling.  The veteran's notice of 
disagreement sought a separate 10 percent evaluation for each 
ear.  The veteran contends in his substantive appeal that 
VAOPGCPREC 2-2003 is legally flawed because it did not 
discuss 38 C.F.R. § 4.25(b).  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.

Tinnitus is evaluated under 38 C.F.R. § 4.87, diagnostic code 
6260, and if recurrent, is assigned a maximum 10 percent 
rating.  

III.  Analysis

The veteran's tinnitus was assigned the maximum rating of 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Moreover, 
bilateral tinnitus is not subject to separate evaluations for 
each ear.  VAOPGCPREC 2-2003; 38 C.F.R. § 4.87 Diagnostic 
Code 6260 Note (2) (2003).

The veteran's contention that the preceding General Counsel 
opinion is legally flawed cannot be addressed by this 
appellate body because Congress decided the Board is bound by 
precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).  As such, 
VAOPGCPREC 2-2003 is followed.  

The veteran's other contention regarding the version of 
38 C.F.R. § 4.87 Diagnostic Code 6260 in effect at the time 
his claim was filed is noted.  The veteran seems to conceive 
that the General Counsel opinion did not address the 
diagnostic code in effect before its change in June 2003.  
VAOPGCPREC 2-2003, however, specifically held:  "Diagnostic 
Code 6260 as in effect prior to June 10, 1999, and as amended 
as of that date, authorized a single 10% disability rating 
for tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear may not be assigned under DC 6260 or 
any other diagnostic code."  Thus, under all applicable 
versions of 38 C.F.R. § 4.87, diagnostic code 6260, the 
veteran received the maximum rating for bilateral tinnitus, 
and is not entitled to a separate evaluation for each ear.

Though the veteran did not contend an evaluation in excess of 
10 percent was warranted on an extraschedular basis for 
tinnitus, it is noted that the evidence of record does not 
illustrate tinnitus has resulted in an unusual and 
exceptional disability picture.  There is no indication the 
disability has required frequent hospitalization, nor is 
there evidence the tinnitus alone markedly interferes with 
employment so as to render impractical the application of 
schedular standards.  Therefore, an extraschedular evaluation 
is not justified at this time.  38 C.F.R. § 3.321(b)(1) 
(2003).  For all of the reasons stated above, the claim must 
be denied.


ORDER


Entitlement a rating in excess of 10 percent for bilateral 
tinnitus is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



